Citation Nr: 1235954	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for retinitis pigmentosa, bilateral, with partial loss of peripheral vision.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for retinitis pigmentosa, bilateral, and evaluated the disability at 0 percent.  The Veteran disagreed.  
In a January 2010 rating decision, the Decision Review Officer evaluated the retinitis pigmentosa disability as 30 percent disabling, effective upon the Veteran's separation from service.  The Veteran perfected his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.


FINDINGS OF FACT

Throughout the entire initial rating period, the Veteran's retinitis pigmentosa, bilateral, with partial loss of peripheral vision, has manifested corrected visual acuity of 20/30 bilaterally and a concentric contraction average of 32 degrees or the equivalent visual acuity of 20/70.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for retinitis pigmentosa, bilateral, with partial loss of peripheral vision, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6066-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 
Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claims for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims. 

The Veteran's higher initial rating claim for retinitis pigmentosa, bilateral, with partial loss of peripheral vision is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete claims of service connection for retinitis pigmentosa, bilateral, with partial loss of peripheral vision, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.  The letter also informed the Veteran to submit medical evidence relating the claimed retinitis pigmentosa to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of the letter, the Board finds that VA has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally notice of the five elements of a service-connection claim was provided in the VCAA notice letters provided to the Veteran in this case, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 VCAA notice letter was issued prior to the March 2009 rating decision currently on appeal. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran was also provided VA examinations in September 2008 and May 2010 for his retinitis pigmentosa disability.  These examinations reviewed the symptoms in light of the medical history and evidence and evaluated the Veteran under the appropriate rating criteria.  They are adequate for rating purposes.  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

The Veteran contends that the retinitis pigmentosa, bilateral, with partial loss of peripheral vision warrants a higher rating.  The Veteran was retired from service following the proceedings of a Medical Evaluation Board which determined that he was no longer fit for retention due to the retinitis pigmentosa.  The Veteran's retirement orders indicated the MED found his disability to be "30%."  The Veteran reported he has had to substantially limit his own driving after having had auto accidents, because of his loss of peripheral vision and his difficulties seeing in low light, and as a further result of the loss of peripheral vision, he has suffered embarrassment in public places after bumping into other people and things.  While he has been able to work in an office environment, he reported his employer had to make accommodations for him.  The Board finds the 30 percent initial disability rating warranted.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the respective Veteran's claims. 

The Veteran submitted his claim in September 2008.  While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008). 

The provisions of 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008) provide for rating impairment of central visual acuity from noncompensable to 100 percent.  Table V provides for the relevant percentage evaluation, which, as explained in 38 C.F.R. 
§ 4.83a, is determined by intersecting the horizontal row appropriate for the visual acuity for one eye and the vertical column appropriate to the visual acuity of the other eye.  Following Table V, DC 6080 (2008) provides ratings based on impairment of field vision, and DCs 6090 to 6092 (2008) provide for ratings based on impairment of muscle function, including diplopia (double vision). 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 and rounded up represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated.  A procedure for the calculation of the average concentric contraction is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, DC 6080.

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally, warrants a 10 percent rating.  38 C.F.R. § 4.84a, DC 6011.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

According to 38 C.F.R. § 4.75, ratings based on visual impairment considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008). 

The Veteran's retinitis pigmentosa was assessed in service.  In March 2007 he reported night blindness, though no eye pain or ocular problems.  He wore glasses.  The distance manifest refraction for the right eye (OD) was 20/30 and the left eye was 20/25-2.  The atrophic pigmentary degeneration bone spicule formation was consistent with retinitis pigmentosa bilaterally.  The fundus was visualized, the macula was normal, the vessels were normal and there was no retinal hemorrhage.  There was no peripheral thinning, no retinal tear, hole, or detachment.  The visual field examination determined that peripheral vision was full to confrontation.  His visual acuity was also tested in March 2007, and the clinician found corrected vision was right eye 20/30-2 and the left eye was 20/30. 

In a June 2007 comprehensive eye examination, he reported his difficulty seeing at night had worsened.  The clinician noted his field of vision had worsened bilaterally as compared to 2001 and 2002 testing.

In June 2008 the Veteran was awaiting the Medical Evaluation Board.  He had already received the permanent profile for his eyes.  His distant vision corrected was determined for the right eye to be 20/40+2 and the left eye was 20/30.  The clinician observed that visual field loss was beginning to encroach on the central vision.  The Veteran reported that his vision was about the same as 2007.

In September 2008 the Veteran was afforded a VA examination.  The Veteran the disorder was becoming worse, in particular his night vision.  There were no periods of incapacitation.  The corrected far vision of the right eye was 20/25-2.  The corrected far vision of the left eye was 20/25-2.  Visual acuity was not worse than 5/200.  The optic nerve had a mild, waxy pallor.  Findings on split lamp examination were normal.  The retinitis pigmentosa was active.  

In January 2010 the Veteran reported he had not sought private treatment post-service as he had been assured there was no treatment for this disability.  In May 2010 he was afforded another VA examination.  He described his vision as unchanged from his last VA examination in 2008.  There had been no hospitalizations, or surgery or any incapacitating periods due to eye disease.  He still experienced impaired night vision.  Funduscopic examination results included waxy pallor on the optic nerve and bone spicules on the periphery.  The examiner found visual acuity was worse than 5/200, though the report indicated the corrected visual acuity was found to be 20/30 on the right and 20/30 on the left.  The examiner assessed classic retinitis pigmentosa in both eyes with resultant constricted visual fields.  The disability had significant effects on his usual occupation and moderate effects on driving.  

The May 2010 Goldman testing results were included with the examination report.  The Board has reviewed the May 2010 Goldman testing and finds the RO's assessment and calculations appropriate.  The left eye demonstrated an average contraction to 32 degrees.  A normal field of vision temporally is 85 degrees.  The May 2010 examination showed 30 degrees.  Normal vision down temporally is 85.  The Veteran's field was 35 in the left eye.  The normal field of vision down is 65. The Veteran demonstrated 40 degrees.  Down nasally, 50 is normal.  The Veteran demonstrated 30.  Normal vision nasally is 60.  Examination findings showed 24.  Up nasally, 55 is considered normal.  The Veteran demonstrated 26.  The normal field of vision up is 45 degrees.  The Veteran demonstrated 29.  The final field of vision considered for the left eye is up temporally with 55 as normal.  The Veteran demonstrated 35.  The total remaining visual field for the left eye is 249.  When the degrees lost are added together, the sum equals 246.  When 246 is subtracted from 500, the result is 254, the total remaining degrees of visual field.  This sum, divided by 8 is the average contraction for rating purposes, here 31.75 which would round to 32 degrees.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

The right eye demonstrated an average contraction to 31 degrees.  Again, a normal field of vision temporally is 85 degrees.  The Veteran's examination showed 30 degrees.  Normal vision down temporally is 85.  The Veteran's right eye field was 40.  The normal field of vision down is 65.  The Veteran demonstrated 37 degrees.  Down nasally, 50 is normal.  The Veteran showed 30 degrees, down nasally.  Normal vision nasally is 60.  Examination findings were 22.  Up nasally, 55 is considered normal.  The Veteran demonstrated 25.  The normal field of vision up is 45 degrees.  The Veteran demonstrated 29.  The final field of vision considered for the right eye is up temporally.  55 is normal with the Veteran demonstrating 34 on examination.  The total remaining visual field for the right eye is 247.  When the degrees lost is subtracted from the 500 total, then divided by the eight directions and rounded up, it provides the average contraction.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21). 

The Veteran's retinitis pigmentosa, bilaterally, with loss of peripheral vision, has been rated as analogous to impairment of field of vision, homonymous hemianopsia, Diagnostic Code 6080.  Regulations provide that, when a disability is encountered that is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evidence of record does not support an initial evaluation in excess of 30 percent for the Veteran's retinitis pigmentosa, bilateral with partial loss of peripheral vision at any time during the initial rating period.  The objective medical evidence from this period contains the in-service visual examinations and the 2008 and 2010 VA examinations.  The Veteran had reported his vision had not changed between the two VA examinations and he reported his vision was stable between 2007 and 2008 in-service.  His right and left eyes somewhat consistently demonstrated visual acuity corrected to 20/30 bilaterally and the average concentric contraction of visual fields was 30 percent.  Reviewing the evidence of record, the Board finds that a schedular rating in excess of 30 percent is not warranted for the Veteran's retinitis pigmentosa, bilateral with partial loss of peripheral vision as there is no evidence of worse visual acuity or field of vision.  

Extraschedular Ratings 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case may include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected retinitis pigmentosa bilateral with partial loss of peripheral vision or that the schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's retinitis pigmentosa bilateral with partial loss of peripheral vision with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the retinitis pigmentosa bilateral with partial loss of peripheral vision was inadequate (which they are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's eye disability.  Findings supporting ratings in excess of those currently assigned have not been documented.  In addition, it has not been shown that the service-connected disabilities have required frequent periods of hospitalization, or any hospitalization, or has produced marked interference with the Veteran's employment or that there is any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's disabilities.  The Veteran has reported not seeking treatment and that his employer has accommodated his disability at his office employment.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

ORDER

Entitlement to an initial rating greater than 30 percent for retinitis pigmentosa bilateral with partial loss of peripheral vision is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


